Citation Nr: 1518368	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-05 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for distal left fibula fracture, with residual left ankle osteoarthritis, evaluated as 10 percent disabling prior to December 6, 2012, and as 20 percent disabling beginning December 6, 2012.

2.  Entitlement to service connection for a right wrist injury.

3.  Entitlement to service connection for a residual right wrist scar, secondary to a right wrist injury.

4.  Entitlement to service connection for perennial allergic rhinitis.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1977, from December 1987 to March 1988, from September 1988 to October 1990, and from July 1994 to September 1994.  He also had a period of active duty for training (ACDUTRA) in February 1983 and from February 12, 1992 to March 1, 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Veteran cancelled a Video Conference hearing scheduled for February 2014.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2014).

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating for a left ankle disability, and entitlement to service connection for a right wrist injury, a residual scar of the right wrist, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current allergic rhinitis was incurred in service.
CONCLUSION OF LAW

The criteria for entitlement to service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2013); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that his diagnosed allergic rhinitis is related to his active military service.  Based on the evidence of record, the Board determines that service connection should be granted.  

First, the service treatment records show that in September 1987, the Veteran was seen for complaints of eye irritation after continuously working outside.  He also noted at that time that he had been rubbing his eyes, and was only diagnosed at the time with a possible scratch on the sclera, r/o eye infection.  The Veteran was seen on February 12, 1992, (during ACDUTRA) for complaints of sinus problems and diagnosed with vasomotor rhinorrhea.  Private treatment records from the Carolina Asthma and Allergy Center in Pennsylvania, dated March to July 2009, show that after skin testing, the Veteran was diagnosed with urticaria, a history consistent with oral allergy syndrome, perennial allergic rhinitis, and seasonal allergic rhinitis.  VA treatment records show a reported history of allergic rhinitis and allergic urticaria, and that the Veteran was seen on multiple occasions for sinusitis and urticaria.  

The Veteran was afforded a VA examination in October 2010.  He reported that he initially started experiencing allergies, with symptoms such as sneezing, nasal congestion and rhinorrhea, in 1992 while in Central America, which continued throughout service and after his discharge.  He also reported that in 2000, he developed an allergy to tomatoes and began having swelling in the throat when he ate anything with tomatoes in it.  After a physical examination, the examiner diagnosed perennial allergic rhinitis plus severe allergy to tomatoes with the latter causing swelling in the throat, and opined that it was at least as likely as not that the diagnosed disorders were a continuation of the complaints shown during the Veteran's active duty.

The Veteran's private physician also submitted a statement in March 2014, indicating that the Veteran suffers from multiple environmental allergies that cause him nasal and ocular symptoms (allergic rhino-conjunctivitis).  The doctor also noted that he had reviewed records from the Veteran's enlistment, and opined that the symptoms the Veteran suffered in Honduras in 1992 and Ecuador in 1987 are consistent with the onset of the above-noted conditions.  As noted above, the Veteran had ocular symptoms (eye irritation) which started during active duty in September 1987, just three months prior to his period of active duty beginning in December 1987.

The Board notes that the RO has concluded that the period of service (1992) that the Veteran referred to during his VA examination was not a period of active duty.  However, a review of the Veteran's personnel records reveals that he was on ACDUTRA on February 12, 1992.  

The Board finds that the Veteran has competently, credibly, and consistently reported that his allergic rhinitis symptoms began during his military service and have existed to the present time.  As a lay person, the Veteran is competent to testify with respect to facts and symptoms which are capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  Therefore, he is competent to testify to the onset and continuity of his allergy symptoms.  Moreover, his reports are consistent with the service treatment records, private treatment records, and his statements have been consistent throughout the course of his appeal.  As such, the Board considers his assertions to be credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The opinion of the October 2010 VA examiner and the March 2014 opinion of the private physician were based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by specific rationales that were not inconsistent with the evidence of record.  Thus, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Furthermore, there is no contradictory medical opinion of record.

Therefore, in light of the Veteran's competent and credible report that his allergic rhinitis began during his active service and that such symptomatology has continued since service, as well as medical evidence of chronic sinusitis during and after service, and the positive opinions of the Veteran's private doctor and the October 2010 VA examiner, the Board resolves all doubt in his favor and finds that allergic rhinitis is related to service.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for allergic rhinitis is granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board finds that additional development is warranted with respect to the claim for an increased rating for distal left fibula fracture, with residual left ankle osteoarthritis.  In this regard, the last VA examination in connection with the Veteran's service-connected left ankle disability was conducted over two years ago, in December 2012.  A remand is warranted to obtain a contemporaneous orthopedic examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

Therefore, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's distal left fibula fracture, with residual left ankle osteoarthritis.  

As for his claimed wrist disorders, service treatment records from February 1983, during a period of ACDUTRA, indicate that the Veteran was treated for stitches to the right wrist that had been broken while on a work detail.  He was diagnosed at that time with status post right wrist laceration with a mild infection.  While it appears that the original injury occurred prior to this period of ACDUTRA, he has since argued that his prior wrist injury was worsened by his activities during this period of ACDUTRA.  


While the Veteran underwent a VA examination in October 2010,  the examiner did not did not discuss whether the Veteran's right wrist injury was incurred or aggravated by any period of ACDUTRA or active duty service.  Accordingly, the Board finds that an examination and opinion is needed to determine whether the Veteran has a current right wrist disability that was incurred or aggravated during his active military duty.  38 U.S.C.A. § 5103A(d) (West 2014).

The Board also finds that since the Veteran additionally claims that his right wrist scar is secondary to his claimed right wrist injury, the  claim for service connection for a residual right wrist scar is inextricably intertwined with the issue of entitlement to service connection for a right wrist injury, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for a residual right wrist scar cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Finally, regarding the Veteran's hypertension, the service treatment records show that in August and September 1987, during active duty, the Veteran was noted to have slightly elevated blood pressure readings.  There is no evidence of a diagnosis of hypertension until a March 1992 examination report and Report of Medical History, prepared during the Veteran's National Guard service, and prior to his last period of active duty in 1994, indicate that he had a documented history of mild hypertension.

Current VA outpatient treatment records show that the Veteran has been diagnosed with hypertension and prescribed Lisinopril for treatment.   The Veteran was afforded a VA examination in October 2010.  The Veteran reported that he was initially diagnosed with hypertension during a routine physical examination during National Guard service in 1987.  The examiner diagnosed hypertension, which he opined was a continuation of the Veteran's complaints during active duty.  His rationale was that the Veteran's hypertension was found on routine examination while working full time for the National Guard in 1987.  

The Board notes that the Veteran was not on active duty in 1987 when he was initially diagnosed with hypertension, and there is no evidence in service treatment records for earlier periods of active duty of complaints, diagnosis or treatment for hypertension.  Therefore, the examiner's opinion that his hypertensive symptoms/complaints started during active duty lacks probative value.  However, the Board also notes that although the record indicates that the Veteran was diagnosed with hypertension in 1992, two years prior to his last period of active duty service in 1994, there is no medical opinion of record addressing whether the Veteran's current hypertension was aggravated during his last period of active duty service in 1994.

Accordingly, the Board finds that an examination and opinion is needed to determine whether the Veteran's currently demonstrated hypertension was aggravated during his period of active military duty in 1994.  38 U.S.C.A. § 5103A(d) (West 2014).

The record reflects that the Veteran had a two-week period of ACDUTRA in February 1983, but the Board is not able to determine the exact dates of this period of ACDUTRA from the personnel and treatment records on file.  Verification of this period of ACDUTRA would be relevant in light of the fact that the Veteran has reported that he injured his right wrist during active duty in February 1983.

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Verify all periods of the appellant's INACDUTRA and ACDUTRA

3.  After completing the above action, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected left ankle disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report. Any indicated studies, including X-ray studies should be performed.

Specifically, the examiner should report the ranges of ankle dorsiflexion and plantar flexion, noting the points, if any, at which pain begins.

Tests of joint movement against varying resistance should be performed.  The examiner should determine whether the left ankle disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

4.  Then, afford the Veteran an examination to determine the etiology of any currently present right wrist disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

A diagnosis of a right wrist disability should be confirmed or ruled out.  The examiner should provide details about the onset of any right wrist disability found.  

With respect to any diagnosed right wrist disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disorder originated or was aggravated while the Veteran was serving on ACDUTRA in February 1983, or serving on active military duty from September 1977 to December 1977, from December 1987 to March 1988, from September 1988 to October 1990, or from July 1994 to September 1994, or is otherwise etiologically related to his active military service. 

The examiner should also provide an opinion as to whether any diagnosed right wrist disability, clearly and unmistakably existed prior to his period of active military service from September 1977 to December 1977, from December 1987 to March 1988, from September 1988 to October 1990, or from July 1994 to September 1994, and if so, whether there is clear and unmistakable evidence that it was not aggravated during any of the above-noted periods of active military service, beyond the natural progression (i.e. there was no increase in underlying disability). 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

A rationale should be given for all opinions and conclusions expressed.

5.  Then, afford the Veteran an examination to determine the etiology of any currently present hypertension.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

A diagnosis of hypertension should be confirmed or ruled out.  The examiner should provide details about the onset of any currently demonstrated hypertension.  
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed hypertension originated or was aggravated while the Veteran was serving on active military duty from September 1977 to December 1977, from December 1987 to March 1988, from September 1988 to October 1990, or from July 1994 to September 1994, or is otherwise etiologically related to his active military service. 

The examiner should also provide an opinion as to whether any currently diagnosed hypertension, clearly and unmistakably existed prior to his period of active military service from September 1977 to December 1977, from December 1987 to March 1988, from September 1988 to October 1990, or from July 1994 to September 1994, and if so, whether there is clear and unmistakable evidence that it was not aggravated during any of the above-noted periods of active military service, beyond the natural progression (i.e. there was no increase in underlying disability). 

The examiner should provide a complete rationale for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should then readjudicate the Veteran's claims.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


